Citation Nr: 1235215	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  10-23 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1944 to February 1946.

This appeal arose from an October 2009 rating decision in which the RO denied the Veteran's claims for service connection for tinnitus and bilateral hearing loss.  In October 2009, the Veteran filed a notice of disagreement.  A statement of the case was issued in February 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2010.

In his August 2010 substantive appeal,  the Veteran requested a Board hearing at the RO.  However, in September 2012, as evidenced by a Report of General Information included in the claims file, the Veteran stated by phone that he no longer wanted a hearing.  The request for a Board hearing is therefore withdrawn.  See 38 C.F.R. § 20.704(e) (2011).

In September 2012, the Acting Chairman of the Board advanced this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2011).

For the reasons expressed below, the matters on appeal are being remanded to the RO, via the Appeals Management Center (AMC) in Washington.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that additional RO action in this appeal is warranted, even though it will, regrettably, further delay an appellate decision on these matters.

The Veteran asserts that his current tinnitus and hearing loss are due to noise exposure in service.  Specifically, he contends that his hearing loss and tinnitus are due to exposure to rifle fire and to bomb explosions.  The Veteran's DD 214 and reports of separation demonstrate that the Veteran served in combat during World War II.  The Board points out that in-service exposure to loud noises is consistent with the Veteran's combat service.  See 38 U.S.C.A. § 1154(b) (West 2011).

The Veteran was afforded a VA examination in December 2009 to obtain medical opinion as to etiology of the his hearing loss and tinnitus.  The VA examiner noted that he was not provided with the Veteran's claims file prior to the examination, and that the Veteran denied experiencing  tinnitus during his examination.  The VA examiner also noted that the Veteran's compensation and pension supporting paperwork indicated that hearing examinations conducted in service did not demonstrate frequency-specific evidence of hearing loss and that the Veteran had considerable post-service exposure to noise.  The VA examiner stated that because there was no audiometric data available between 1946 and 2004, and because the Veteran had a significant history of occupational noise exposure since the Veteran's separation from service, he was unable to determine whether the Veteran's hearing loss was the result of military service without resorting to mere speculation.  The examiner did not address the etiology of the Veteran's claimed tinnitus.

Generally, the Board cannot rely on an examiner's conclusion that an opinion would be speculative unless an explanation for such opinion reflecting full consideration of all pertinent evidence is provided.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  Here, the Board finds significant the fact that the VA examiner was not provided with the Veteran's claims file prior to the examination.   Notably, the claims file includes service records which confirm the Veteran's participation in combat and reflects the Veteran's reports of tinnitus, demonstrating a history of that ringing in the ears, even if the Veteran was not experiencing tinnitus on the date of the examination. 

As it is apparent that the December 2009 VA examiner's findings were not based on full consideration of the Veteran's documented medical history and assertions, a new VA examination is needed to ensure that VA fulfills its duty to assist.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  See also Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that, if VA undertakes to provide an examination, it must provide an adequate one).   The VA examiner should provide an opinion as to both hearing loss and tinnitus.

Hence, the RO should arrange for the Veteran to undergo a VA examination, by an ear, nose, and throat (ENT) physician or an audiologist, with appropriate testing, at a VA medical facility.  The Veteran is hereby advised that failure to report for the scheduled examination, without good cause, may well result in denial of the claim (as the original claim for service connection will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file a copy(ies) of the notice(s) of the examination sent to him by the pertinent VA medical facility.

Prior to undertaking appropriate action to obtain medical opinions in this case, to ensure that all due process requirements are met, and that the record is complete, the RO also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should specifically request that the Veteran provide, or provide appropriate authorization for it to obtain, any outstanding private medical records, and that he provide any lay statements or other evidence to support his claims.

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The RO's adjudication of the claims should include consideration of all evidence added to the record since the RO's last adjudication of the claims.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  The RO should specifically request that the Veteran provide, or provide appropriate authorization for it to obtain, any outstanding private medical records, and that he provide any lay statements or other evidence to support his claim that his tinnitus and hearing loss are due to his service.

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, the RO should obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159 (2011).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo a VA examination, by an ENT physician or an audiologist, at a VA medical facility.  The entire claims file must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and all lay assertions submitted in support of the Veteran's claim.  All appropriate tests and studies, specifically, audiometric and speech discrimination testing, should be accomplished (with all results made available to the examiner prior to the completion of his or her report) and all clinical findings should be reported in detail.

For each ear, the examiner should clearly indicate whether the Veteran currently has hearing loss to an extent recognized as a disability for VA purposes.  The examiner should also indicate whether the Veteran has tinnitus.
 
Then, with respect to each such diagnosed disability, the examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., whether there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service, to particularly include in-service noise exposure.

In rendering each requested opinion, the examiner should specifically consider all testing results and medical records, as well as the Veteran's assertions regarding noise exposure both during and after service, and the onset of his tinnitus and hearing loss.  The examiner is reminded that noise exposure to include exposure to rifle fire and bomb explosions, consistent with the Veteran's combat, is conceded. 

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

4.  If the Veteran fails to report to the scheduled examination and/or testing, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the appointment(s) sent to him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal in light of all evidence (to particularly include all that added to the record since the RO's last adjudication of these claims) and legal authority.

7.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2011).  The RO is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


